Reasons for Allowance
The following is an examiner's statement of reasons for allowance.
The most relevant of the prior art of record, US 2018/0353088 A1 to Nakazawa (previously cited), teaches and/or suggests a device/processor configured to implement a method, the method comprising: extracting at least one feature from a PPG signal of a subject; calibrating a scale factor that is a ratio between a change in the feature to a change in blood pressure; and scaling the extracted feature by applying the calibrated scale factor to the extracted feature (see Final Rejection mailed 06/10/2021, e.g., pgs. 6-7). The examiner notes the "scaling the extracted feature" limitation has been interpreted within the scope of scaling or mapping the extracting feature to a blood pressure value based on the extracted feature and the calibrated scale factor, as the claim recites the scale factor is a ratio between change in the feature and change in blood pressure and as is disclosed in, e.g., ¶ [0045] of Applicant's specification as filed. US 2018/0263570 A1 to Chen teaches/suggests extracting features from a pulse wave and/or ECG signal; combining the features using a model by first weighting/scaling each feature to determine blood pressure (e.g., equations of ¶ [0057], wherein the coefficients for each calibrated user state is the weight or scale factor selected based on an estimated user state). Chen further teaches/suggests utilizing a plurality of calibrated models for a plurality of different user's states, such as the user's activity status, at the time the features were measured. However, Chen appears to disclose calibrating one weight or factor for each feature that is used in combining the features to determine a blood pressure value (e.g., ¶¶ [0057]-[0058]). Chen does not teach calibrating a respective weight for combining the first and second features and a calibrating a scale factor for scaling the weighted combination of first and second features to a blood pressure value, wherein both the respective weights and the scale factor are calibrated based on the estimated cause of a change in blood pressure (e.g., breath holding, aerobic exercise, anaerobic exercise, etc.). Applicant discloses this may include reducing a weight of a first feature extracted from a PPG signal that is highly correlated with the cardiac output and increasing a weight of a second feature extracted from a PPG signal that is highly correlated with the total peripheral resistance when the cause of change in blood pressure is breath-holding; increasing the weight of said first feature and reducing the weight of said second when the cause of change in blood pressure is aerobic exercise, etc. (e.g., ¶ [0110]); combining the weighted features (e.g., ¶ [0070]); calibrating a scale factor for scaling the combined feature to a blood pressure value (e.g., ¶ [0112]; ¶ [0045]; etc.) and scaling the combined feature by applying the calibrated scale factor to the combined feature (e.g., ¶ [0112]). 
In view of the above, neither Chen nor the remaining prior art of record appears to teach and/or suggest, in combination with the remaining recited steps/elements, calibrating respective weights applied to a first feature and a second feature based on the estimated cause of the change in the blood pressure, combining the first and second features into a combined feature by applying the calibrated weights to the respective features; calibrating a scale factor that is a ratio between a change in the combined feature to the change in blood pressure based on the estimated cause of the change in blood pressure; and scaling the combined feature by applying the calibrated scale factor to the combined feature.
Applicant discloses calibrating the scale factor applied to the combined feature according to a cause of change in the blood pressure (e.g., anaerobic exercise/aerobic exercise, etc.) increases accuracy of blood pressure tracking (e.g., ¶ [0055]), such that the recited limitations appear to practically apply, or amount to significantly more than, any judicial exception recited in the claim. 


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/Meredith Weare/Primary Examiner, Art Unit 3791